DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the stretchable display panel comprising: a flexible substrate and a plurality of pixel islands and island-to-island connections disposed on the flexible substrate (as per claims 1-7), or fabricating method of a stretchable display panel (as pre claims 8-14), or the display device (as per claims 15-20) as a whole, specifically, the island-to-island connections comprise a first outer protective layer disposed on the flexible substrate; a first inner protective layer disposed on a surface of the first outer protective layer facing away from the flexible substrate; a conductive layer disposed on a part of a surface of the first inner protective layer facing away from the flexible substrate; a second inner protective layer configured to cover the conductive layer and the first inner protective layer; a second outer protective layer disposed on a surface of the second inner protective layer facing away from the flexible substrate; and a packaging layer configured to cover the second outer protective layer; wherein a Young’s modulus of the first inner protective layer and the second inner protective layer are lower than that of the first outer protective layer and the second outer protective layer; and wherein a Young’s modulus of the first outer protective layer and the second outer protective layer are lower than that of the packaging layer (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al (US Pub. No. 2012/0061664 A1) discloses the liquid-emitting display device and method for manufacturing the same.
Yamazaki et al (US Pub. No. 2012/0062814 A1) teaches the liquid crystal display device and method for manufacturing the same.
Park et al (US Pub. No. 2017/0358641 A1) discloses the display device.
Jo et al (US Pub. No. 2018/0097199 A1) teaches the flexible display.
Park et al (US Pub. No. 2019/0041915 A1) discloses the bendable display device.
Chung et al (US Pub. No. 2019/0280075 A1) teaches the display device.
Seo et al (US Pub. No. 2020/0135835 A1) discloses the display device.
Li (US Pub. No. 2020/0243778 A1) teaches the flexible array substrate, preparation method thereof, and flexible display panel.

Jung et al (US Pub. No. 2021/0056873 A1) teaches the stretchable display device.
Niu et al (Chinese Pub. No. CN 109755412 A) discloses the flexible substrate, production method, flexible display device and electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JOE H CHENG/
Primary Examiner
Art Unit 2626